Status of Claims
Claims 1 – 20 were previously pending and subject to a final office action mailed 05/07/2021. Claims 1, 10, & 16 were amended and claim 9 was cancelled in a reply filed 08/09/2021. Claims 1 – 8 & 10 – 20 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 08/09/2021 has been entered.

Response to Arguments
The newly-amended claims have overcome the previous rejection under 35 USC 112(a). However, see below for new rejections under 35 USC 112(a).

Applicant's arguments filed 08/09/2021 concerning the previous rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant initially argues, on pg. 9, regarding the previous 101 rejection, that “the claims of the present application do NOT recite matter that falls within the above enumerated groupings of abstract ideas, and hence are not directed to abstract ideas.”

Examiner respectfully disagrees. For example, under step 2A Prong 1, the limitations of “collect information about a location… and information about a task to be performed by 

Applicant next argues, on pp. 9 – 10, regarding the previous 101 rejection, that the claims are integrated into a practical application because they “enhance availability of the mobility service and reduce the cost of using the mobility service, by providing suggested destinations to the passengers and by guiding the vehicle to move along the path for the classified user. Therefore, the claimed combinations provide a technical 

Examiner respectfully disagrees, as Applicant’s invention does not entail any improvements to the functionality of a computing device or any other technology. Examiner notes, as per step 2A Prong 1, that the invention is deemed to recite an abstract idea, while generic computer components are merely used as a tool to automate the steps of the abstract idea. For example, as cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., “enhance availability of the mobility service and reduce the cost of using the mobility service”). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. For example, the claims are not directed to an improvement in the functionality of a computing device or other technology. 

Examiner additionally notes that the Examiner could not find a section in the instant Specification describing an improvement in technology. The subject claim considered by the court in McRO concerned a method for automatically animating lip synchronization and facial expressions. McRO, 837 F.3d at 1303. The McRO court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and 

Applicant next argues, on pp. 10 – 11, regarding the previous 101 rejection, that “each claim, as a whole, recites “significant more” than the abstract idea by embodying a particular solution to the above-described problem or a particular way to achieve a desired outcome with respect to Step 2B,” and, like the claims in McRo, “the combinations embodied by the claims provide a particular solution to a problem or a particular way to achieve a desired outcome.”

Examiner respectfully disagrees, and respectfully refers Applicant to the above analysis which contrasts the instant claims with those in McRo and Enfish. The claims are not directed to an improvement in the functionality of a computing device or other technology, as they are directed to an improvement in “economic or other tasks for which a computer is used in its ordinary capacity” (e.g., “enhance availability of the mobility service and reduce the cost of using the mobility service”). Thus, the claims are directed to a judicial exception without significantly more. For example, the additional computer-related elements of "communication circuit,” “a memory,” “a processor,” “computer readable medium,” “Global Positioning System (GPS),” and “terminals” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the elements of .

Applicant's arguments filed 08/09/2021 concerning the previous rejection under 35 USC 102 and 103 have been fully considered but they are not persuasive. 

Applicant initially argues, on pg. 12, regarding the previous 102 and 103 rejections, that “one of ordinary skill in the art would clearly understand that the destination can be determined by the apparatus of a vehicle for car sharing, but not selected by a user with a terminal requesting for the car sharing. In addition, Marueli does not disclose selecting a destination based on a task.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the destinations are “not selected by a user with a terminal requesting for the car sharing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner additionally notes that Marueli, in [0040], discloses “selecting a destination based on a task” in which the system receives task information from a user in the form of “constraints” for 

Applicant next argues, on pg. 12, that “The listed exemplary constraints of Marueli are not tasks to be performed, but they are merely destination search criteria, not a task to be performed.”

Examiner respectfully disagrees, and notes that throughout Marueli, trips for “sightseeing attractions” are generated for passengers. Examiner asserts that the act of sightseeing is, under the broadest reasonable interpretation, a “task” that the user wishes to accomplish. Therefore, Examiner finds this argument unpersuasive.

Applicant next argues, on pg. 13, that, since Marueli discloses that a user provides constraints, then selects an option for group transportation, that “Such a configuration, disclosed by Marueli, is different from “wherein, when the one or more users included in the classified user group have a same pick-up location and a same task to be performed, the processor provides a trip for one of the one or more users in the classified user group to perform the task,” as recited in claim 1.”

Examiner respectfully disagrees, and notes that Marueli, in at least [0052], [0105], & esp. [0115], discloses wherein when multiple users have a same task of sightseeing at a “same attraction that another nearby passenger desires to visit,” as per [0045] – [0047], & [0052], a group trip is provided for a user to the shared sightseeing destination which, as per [0105], is based on “one or more common sightseeing attractions specified by the passengers” as well as “the proximity of the current … {i.e., pick-up} locations of the passengers.” In other words, a group trip is offered to one of the one or more users in the classified user group – as each one of the users is provided with the group trip.  To the extent to which Marueli does not appear to explicitly disclose wherein the one or more users included in the classified user group have a same pick-up location, Goldstein teaches this element in at least [0013], noting “that a subset of the plurality of users will be traveling …from a same geographic location,” as well as [0030], noting “that two or more users are traveling from a same first location to a same second location.” Also see [0046], noting grouping multiple users that have a same start and end location to share a trip, which, as per [0019], can be via “taxicab, rental car, car sharing service, or any suitable combination thereof.” Therefore, Examiner asserts that Marueli, in view of Goldstein, discloses the limitation “wherein, when the one or more users included in the classified user group have a same pick-up location and a same task to be performed, the processor provides a trip for one of the one or more users in the classified user group to perform the task.”
 
Applicant’s remarks regarding Greenzeiger have been fully considered but are not persuasive because Greenzeiger was not relied up for teachings aspects of the newly-added limitation “wherein, when the one or more users included in the classified user group have a same pick-up location and a same task to be performed, the processor provides a trip for one of the one or more users in the classified user group to perform the task,” or any other element of independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 8 & 10 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 & 16 recite the limitation: “when the one or more users included in the classified user group have a same pick-up location and a same task to be performed, the processor provides a trip for one of the one or more users in the classified user group to perform the task.” 

A review of Applicant’s entire specification produced the following relevant sections:

[0019] The processor may be configured to, if the users included in the classified user group have the same pick-up location and have tasks achievable in the same destination and information about a destination designated by one of the users included in the classified user group is obtained, provide the trip for the users to arrive at the designated destination.

[0056] According to an embodiment, if users included in a classified user group have the same pick-up location and have tasks achievable in the same destination, the processor 230 may suggest that one of the users performs the task of each of the users. Since a task is easily performed by one person if categories of a pick-up location and a destination are the same as each other, the processor 230 may suggest that one of users included in a user group performs tasks of all of the users included in the user group and that the other of the users included in the user group pay cost for a trip. In this case, the processor 230 may provide a trip for one of the users included in the user group.



[0089] If the one of the classified members approves to perform the task, in operation 630, the apparatus may schedule a trip for one of the classified members.  For example, the apparatus may schedule a trip of delivering one of the classified members from pick-up locations of the classified members to a destination for performing tasks of the classified members.

While the aforementioned sections of Applicant’s instant specification disclose scheduling a trip for one of users of a group when the users share a same pick-up location and a destination – they fail to disclose wherein “the one or more users included in the classified user group have… a same task to be performed” as claimed. For example, there is not written support for multiple users sharing an identical tasks – let alone sharing same tasks along with same pick-up and destination locations.

Additionally, dependent claims 2 – 8, 10 – 15, & 17 – 20 are rejected under 112(a) by virtue of dependency on independent claims 1 & 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The terms “similarity of the locations and similarity of the tasks” in claim 5 & 18 are relative terms which renders the claim indefinite.  The term terms “similarity of the locations” and “similarity of the tasks” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the terms “similarity of the locations” and “similarity of the tasks” will be interpreted as any association, any two or more tasks or locations will be interpreted as having a “similarity” based on their commonly-shared existence, association, or equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 8 & 10 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “collect information about a location… and information about a task to be performed by each of the plurality of users,” “classify the plurality of users into a user group based on the information about the location… and the information about the task of each of the plurality of the users,” “determine a type of a destination for performing the task of each of the plurality of users based on the information about the task,” “provide a schedule of a trip including a path for the classified user group based on locations and one or more destinations for performing tasks of one or more users included in the classified user group, to the one or more users,” “guide the vehicle to move along the path for the classified user group upon receiving approval messages from… the classified users,” 
	
2A Prong 1: The limitations of “collect information about a location… and information about a task to be performed by each of the plurality of users,” “classify the plurality of users into a user group based on the information about the location… and the information about the task of each of the plurality of the users,” “determine a type of a destination for performing the task of each of the plurality of users based on the information about the task,” “provide a schedule of a trip including a path for the classified user group based on locations and one or more destinations for performing tasks of one or more users included in the classified user group, to the one or more users,” “guide the vehicle to move along the path for the classified user group upon receiving approval messages from… the classified users,” and “wherein, when the one or more users included in the classified user group have a same pick-up location and a same task to be performed, …provides a trip for one of the one or more users in the classified user group to perform the task,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting "communication circuit,” “a memory,” “a processor,” “computer readable medium,” “Global Positioning System (GPS),” and “terminals” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the " communication circuit,” “a memory,” “a processor,” “computer readable medium,” “Global Positioning System (GPS),” and “terminals” language, the above functions, in the context of this claim encompasses organizing a group ride based on to-do lists of the users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “communication circuit,” “a memory,” “a processor,” “computer readable medium,” “Global Positioning System (GPS),” and “terminals” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “item,” “consumer,” “location,” “store,” and “courier valets” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping (see MPEP § 2106.05(h)). The additional elements of “trip,” “location,” and “user group” are recited at a high level of generality and merely limits the field of use to the field of reservations. The step of “collect information about a location of each of the plurality of terminals from the GPS and information about a task to be performed by each of the plurality of users from the plurality of terminals” is mere extrasolution activity that is appended to the judicial exception, and furthermore, is merely generally linking the judicial exception to a particular technological environment (see MPEP § 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of " communication circuit,” “a memory,” “a processor,” “computer readable medium,” “Global Positioning System (GPS),” and “terminals” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the elements of “trip,”  “location,” and “user group” are recited at a high level of generality and merely limits the field of use to the field of reservations. The extrasolution activity of “collect information about a location of each of 

Furthermore, dependent claims 2 – 8, 10 – 15, & 17 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “processor,” and “terminal” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “trip,”  “location,” “pick-up location,” “destination,” and “user group” in dependent claims are recited at a high level of generality and merely limits the field of use to the reservations industry. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 12, & 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marueli (US 20170249847 A1) in view of Goldstein (US 20170178259 A1).

As per claim 1, Marueli discloses an apparatus for scheduling a trip for a plurality of users, wherein the apparatus is provided in a vehicle in the form of a computer readable medium which comprises: a communication circuit configured to communicate with a plurality of terminals of the plurality of users (Fig. 1, [0011], [0024] - [0025], [0028], [0076]), wherein each of the plurality of terminals has a Global Positioning System (GPS) for collecting location information in real time ([0016], [0035], [0039], [0055]);  a memory ([0026], [0074] – [0075]); and a processor configured to be electrically connected with the communication circuit and the memory (Fig. 3, [0074] – [0076]), wherein the processor is configured to:

collect information about a location of each of the plurality of terminals from the GPS ([0016], [0021], [0035], [0039] – [0040], [0047], [0055], backend system receives user terminal location) and information about a task to be performed by each of the plurality of users from the plurality of terminals (See [0038] – [0041], noting obtaining “information associated with a plurality of sightseeing attractions” based on received sightseeing task filtering constraints “e.g., shopping malls, restaurants, historical buildings or landmarks, museums, scenic views, hiking trails, etc.” Also see [0044] – [0045], noting received “constraints and/or preferences specified by the passenger.”);

	• classify the plurality of users into a user group based on the information about the location of each of the plurality of the terminals and the information about the destination for performing the task of each of the plurality of the users ([0052], classifying users into a group to share a group trip based on common sightseeing attractions. [0105], classifying users for a group ride based on one or more common sightseeing attractions and the proximity of the current or future locations of the passengers, and the proximity in time of the passengers' expected departure to a common sightseeing attraction. Fig. 4 & [0115] – [0116], classifying users into a group based on same desired sightseeing tasks at the same destination. Also [0104], grouping user with other users for sight-seeing.);

	• determine a type of a destination for performing the task of each of the plurality of users based on the information about the task ([0040], determining a type of attraction based on constraints specified by the users. Also see at least [0052], [0105], & [0115], noting determining a destination type that has “one or more common sightseeing attractions” for a group ride to be offered.);

	• provide a schedule of a trip including a path for the classified user group based on locations and one or more destinations for performing tasks of one or more users included in the classified user group, to the one or more users ([0045], determining an order in which the attractions are to be visited and as per 

	• guide the vehicle to move along the path for the classified user group upon receiving approval messages from terminals of the classified users ([0014], “providing route information (e.g., passenger pick-up and destination locations driver destination locations, navigational directions, etc.) to the self-driven vehicle.”; [0022], “application may navigate the driver to the passenger”; [0050], selecting “driver” to receive the trip schedule which, as per at least [0052] & [0104], is a group trip schedule,; [0108], “Backend system 116 may also send navigational data to guide the driver to any destination locations (e.g., sightseeing attractions).” [0114], “navigating drivers to service transportation requests specifying sightseeing attractions,” which, as per [0115], is for a “group ride.” As per at least [0052], [0104], [0106], & [0115], the group ride is arranged and the riders are picked up by the instructed drivers after the users “assent” or “accept” the proposed trips.).

Regarding the following limitation, 

	• when the one or more users included in the classified user group have a same pick-up location and a same task to be performed, the processor provides a trip for one of the one or more users in the classified user group to perform the task,

Marueli, in at least [0052], [0105], & esp. [0115], discloses wherein when multiple users have a same task of sightseeing at a “same attraction that another nearby passenger desires to visit,” as per [0045] – [0047], & [0052], a group trip is provided for a user to the shared sightseeing destination which, as per [0105], is based on “one or more common sightseeing attractions specified by the passengers” as well as “the proximity of the current … {i.e., pick-up} locations of the passengers.” In other words, a group trip is offered to one of the one or more users in the classified user group – as each one of the users is provided with the group trip. 

To the extent to which Marueli does not appear to explicitly disclose wherein the one or more users included in the classified user group have a same pick-up location, Goldstein teaches this element in at least [0013], noting “that a subset of the plurality of users will be traveling …from a same geographic location,” as well as [0030], noting “that two or more users are traveling from a same first location to a same second location.” Also see [0046], noting grouping multiple users that have a same start and end location to share a trip, which, as per [0019], can be via “taxicab, rental car, car sharing service, or any suitable combination thereof.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have classified users, who have a same pick-up location, among the plurality of users into one user group as in Goldstein in the system executing the method of Marueli with the motivation to “provide an added benefit (e.g., amenities, discounts, upgrades) that is not available from individual travel options for individual users” as taught by Goldstein, in [0014], over that of Marueli.

As per claim 16, see the relevant rejection of claim 1. Marueli additionally discloses a method for scheduling a trip for a plurality of users (see claim 1 of Marueli).

claims 2 & 17, Marueli / Goldstein discloses the limitations of claims 1 & 16, and further discloses wherein the processor is further configured to:
	
• classify a task to be performed by each of the plurality of users based on the information about the location of each of the plurality of the terminals ([0039] – [0041], [0049] classifying sight-seeing tasks to suggest based on distance and travel time from the user’s terminal locations.); and
	
• if there is a schedule of a trip corresponding to the classified task to be performed by one of the users, the schedule of the trip corresponding to the classified task being stored in the memory, provide the schedule, which corresponds to the classified task to be performed by the one of the users, to a terminal of the one of the users ([0052] & [0105], presenting a group trip to a user which includes a common attraction for the user to complete a sightseeing task; [0115], offering group ride to each member when a ride sharing opportunity is found. Also see [0033], [0042], [0075], noting that results of calculations and determinations, and trip information, are stored in memory.).

As per claim 3, Marueli / Goldstein discloses the limitations of claim 1. Regarding the following limitation, Marueli discloses, in [0105], “select prospective passengers to be presented with an offer for a group ride based on any suitable factors, such …the proximity of the current or future locations of the passengers,” which highly suggests, but does not appear to explicitly disclose wherein the processor is further configured to:

• classify users, who have a same pick-up location, among the plurality of users into one user group. However, Goldstein teaches determining a subset of users traveling from a same geographic location to be grouped together as a “travel group” in [0013] & [0046].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have classified users, who have a same pick-up location, among the 

As per claim 4, Marueli / Goldstein discloses the limitations of claim 1, and further discloses wherein the processor is further configured to:
	
• classify users who have tasks performable in a same destination into one user group ([0115], determining ride sharing opportunity for multiple users determining a “same attraction that another nearby passenger desires to visit.” Also [0052], [0105], determining common sight-seeing attractions for multiple users to offer a ride share.).
	
As per claims 5 & 18, Marueli discloses the limitations of claims 1 & 16, and further discloses wherein the processor is further configured to:
	
• provide the schedule of the trip corresponding to the classified task based on similarity of the locations and similarity of the tasks between the users included in the classified user group ([0047], providing trip schedule to passenger computing device, including “an ordering of the sightseeing attractions” including a start and destination for a trip i.e., a path for performing tasks of users. As per [0052], the provided schedule is for a group trip for multiple users to complete sightseeing tasks, which, as per [0105], is based on “one or more common sightseeing attractions specified by the passengers, the proximity of the current or future locations of the passengers, the proximity in time of the passengers' expected departure to a common sightseeing attraction.” In other words, a schedule, which includes an ordered path of sightseeing destinations, is provided to a group of users having similar destinations and similar current proximity to one another’s locations.). 

As per claims 6 & 19, Marueli / Goldstein discloses the limitations of claim 1 & 16, and further discloses wherein the processor is further configured to:

• suggest the one or more destinations for the users to perform the tasks based on the locations and the tasks of the users included in the classified user group ([0105], suggesting group trip based on proximity of current user locations and common sightseeing attractions.); and

	• provide the schedule of the trip corresponding to the classified task for the users to arrive  at a destination selected by at least a part of the users among the one or more destinations ([0105], providing the trip based on factors such as “such as a group trip selected by the passengers, one or more common sightseeing attractions specified by the passengers.”).

As per claim 7 & 20, Marueli discloses the limitations of claim 6 & 19, and further discloses wherein the processor is further configured to:
	
• provide information associated with time and cost required for each of the users to arrive at each of the one or more destinations ([0042], providing information associated with “a price for travelling from a start location to the attractions and to a destination location via the transportation service”; [0095], price is based on time; [0106] presenting price and wait time). 

As per claim 8, Marueli / Goldstein discloses the limitations of claim 1. Regarding the following limitations, Marueli discloses wherein the processor is further configured to: 
	
• group users who …have tasks achievable in a same destination ([0115], determining ride sharing opportunity for multiple users determining a “same attraction that another nearby passenger desires to visit.” Also [0052], [0105], determining common sight-seeing attractions for multiple users to offer a ride share based on “one or more common sightseeing attractions specified by the passengers, the proximity of the current or future locations of the passengers, the proximity in time of the passengers' expected departure to a common sightseeing attraction.”), users who have the same pick-up location and have tasks achievable in different destinations, users who have different pick-up locations and have tasks achievable in the same destination, or users who have the different pick-up locations and have tasks achievable in the different destinations, among the plurality of users based on the information about the location of each of the plurality of the terminals and the information about the task to be performed by each of the plurality of the users.  

To the extent to which Marueli does not appear to explicitly disclose grouping users who have a same pick-up location, Goldstein teaches this element in at least [0013] & [0046], noting forming a subset of users who will be traveling from a same geographic location. Rationale to combine the teachings of Goldstein persists.

As per claim 12, Marueli / Goldstein discloses the limitations of claim 1. Marueli further discloses wherein the processor is further configured to:

• if the users included in the classified user group have a same {proximity} pick-up location and have tasks achievable in a same destination and if information about a destination designated by one of the users included in the classified user group is obtained, provide the schedule of the trip corresponding to the classified task for the users to arrive at the designated destination ([0047], providing trip schedule to passenger computing device, including “an ordering of the sightseeing attractions” including a start and destination for a trip i.e., a path for performing tasks of users. As per [0052], the provided schedule is for a group trip for multiple users to complete sightseeing tasks, which, as per [0105], is based on “one or more common sightseeing attractions specified by the passengers, the proximity of the current or future locations of the passengers, the proximity in time of the passengers' expected departure to a common sightseeing attraction.” In other words, a schedule, which includes an ordered path of sightseeing destinations, is provided to a group of users having similar destinations and similar current proximity to one another’s locations.).

To the extent to which Marueli does not appear to explicitly disclose wherein the proximity of the current passenger locations is a same pick-up location, Goldstein, in [0030] teaches determining a group trip for “two or more users are traveling from a same first location to a same second location.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “same pick-up location” of Goldstein, for the “proximity of the current passenger locations” of Marueli. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Goldstein in the invention of Marueli would predictably and advantageously “provide an added benefit (e.g., amenities, discounts, upgrades) that is not available from individual travel options for individual users” as evidenced by Goldstein ([0014]). 

As per claim 15, Marueli / Goldstein discloses the limitations of claim 1. Regarding the following limitation, Marueli discloses, in [0105], “select prospective passengers to be presented with an offer for a group ride based on any suitable factors, such …the proximity of the current or future locations of the passengers,” which highly suggests, but does not appear to explicitly disclose what is taught by Goldstein: 

• if the users included in the classified user group have different pick-up locations and have tasks achievable in different destinations, group users within a specified distance among the users (See [0046], noting that multiple users who have a starting location that is “within a particular distance of the same city” and have tasks achievable “that are within a predetermined distance threshold (e.g., in the same city, in the same zip code)” are “then grouped together to create a travel group for which blocks of travel options or inventory may be searched, presented, and selected by these users.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have classified users, who have a same pick-up location, among the plurality of users into one user group as in Goldstein in the system executing the method of Marueli with the motivation to “provide an added benefit (e.g., amenities, discounts, upgrades) that is not available from individual travel options for individual users” as taught by Goldstein, in [0014], over that of Marueli.

Marueli further discloses:

	• suggest one or more destinations for the grouped users to perform the tasks ([0052], presenting group schedule for trip for a constructed group trip including the common attractions; [0105] – [0106], [0115], offering group ride to each prospective passenger, based on the proximity of the locations of the passengers, when a ride sharing opportunity is found.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marueli / Goldstein, in further view of Greenzeiger et al. (US 20150095268 A1).

As per claim 11, Marueli / Goldstein discloses the limitations of claim 1. To the extent to which Marueli does not appear to explicitly disclose the following limitation, Greenzeiger does teach wherein the processor is further configured to:

• if the users included in the classified user group have a same pick-up location and have tasks achievable in a same destination, suggest one or more destinations for performing the tasks based on the same pick-up location (See [0054], noting determining a common task location for picking up different items which are sold at a grocery store. As per [0081], the task location is suggested based on a starting user location of Jen and Chris, who are married (i.e., same pick-up location), and assigning either Jen or Chris to perform the additional task at the grocery store that either user came in close proximity to.).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have suggested that one of the users performs a task of each of the users if the users included in the classified user group have the same pick-up location and have tasks achievable in the same destination as in Greenzeiger in the system executing the method of Marueli with the motivation to simultaneously optimizing task scheduling by ensuring that users with the least travel time are allocated tasks, as taught by Greenzeiger, in [0031], over that of Marueli.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marueli / Goldstein, in further view of Nath et al. (US 20150317582 A1).

As per claim 10, Marueli / Goldstein discloses the limitations of claim 1. To the extent to which Marueli does not appear to explicitly disclose the following limitation, Nath does teach wherein the processor is further configured to:

• suggest that the rest of the users pay cost for the trip (See [0140] – [0141], which describes a task optimization algorithm which computes and provides a suggested price for a publisher of a task to pay another user who completes the task. As per at least [0030], [0044], [0048], the tasks each worker performs includes a trip, along with a “travel cost.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have suggested that the rest of the users pay cost for the trip as in Nath in the system executing the method of Marueli with the motivation of allowing the task publisher to “make an informed decision on setting a maximum payment that is predicted to achieve an acceptable task completion rate,” as taught by Nath, in [0141], over that of Marueli.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marueli / Goldstein, in further view of Marco (US 20180356239 A1).

As per claim 13, Marueli / Goldstein discloses the limitations of claim 1. Regarding the limitation,

• if the users included in the classified user group have different pick-up locations and have tasks achievable in a same destination, suggest one or more destinations for the tasks based on a location of each of the users, Marueli discloses, in [0105], determining a group trip for common sightseeing attractions based upon a proximity of the current locations of the prospective passengers. To the extent to which Marueli does not appear to explicitly disclose wherein prospective rideshare passengers have different pick-up locations, Marco teaches this element in [0078], noting that after a first passenger is picked up, a detour is made to pick up an additional passenger for a group ride.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have suggested that the group passengers have different pick-up locations as in Marco in the system executing the method of Marueli with the motivation of allowing the system to improve the efficiency of group rides, resulting in less time and power or fuel expended in servicing such rides, as taught by Marco, in [0011], over that of Marueli.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marueli / Goldstein, in further view of Jayaram (US 20130268302 A1).

As per claim 14, Marueli / Goldstein discloses the limitations of claim 1. Regarding the following limitation, 

• if the users included in the classified user group have a same pick-up location and have tasks achievable in different destinations, suggest one or more destinations for the most number of the users to perform the tasks, 



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have classified users, who have a same pick-up location, among the plurality of users into one user group as in Goldstein in the system executing the method of Marueli with the motivation to “provide an added benefit (e.g., amenities, discounts, upgrades) that is not available from individual travel options for individual users” as taught by Goldstein, in [0014], over that of Marueli.

To the extent to which Marueli does not appear to explicitly disclose suggesting one or more destinations for the most number of the users to perform the tasks when the users have tasks achievable in different destinations, Jayaram, in [0034] – [0037], discloses a collaborative trip planning tool, in which multiple users can input preferred activities (i.e., tasks) to perform at multiple potential destinations for a group trip. As per [0092], the system sets the “context detail” (which includes a destination as per [0034]) based on aligning with “a majority of participants or those participants joining the actual trip.” In other words, a destination for a group trip, which can provide the desired activities of the travel group, is set based on aligning with the preferences of the majority of travelers.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have suggested one or more destinations for the most number of the users to perform the tasks when the users have tasks achievable in different destinations as in Jayaram in the system executing the method of Marueli in view of Goldstein with the motivation to unify the trip planning experience of all participants and for all activities within a single social trip planning session while maintaining the flexibility of online and offline trip planning, as taught by Jayaram, in [0047], over that of Marueli.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soffer et al. (US 20150045068 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 30, 2021